Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on October 20, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 16 and rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,398,943 (“Patent ‘943”) in view of Britt et al. US Patent Publication No. 2016/0197772 (“Britt”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims are substantially disclosed by claim(s) of Patent ‘943 with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘943
1. A system comprising: 
a data store configured to store computer-executable instructions; and one or more processors in communication with the data store, wherein the computer-executable instructions, when executed by the one or more processors, configure the one or more processors to perform operations including: 
16. A computing node, comprising: 
at least one processor; at least one memory device including a data store to store instructions that, when executed by the at least one processor, cause the computing node to:
obtaining a first event notification generated by a source service; 
identify a first event notification produced by a source service; 
in response to a determination that a negative cache does not contain a cache entry corresponding to the first event notification, applying a set of filter rules to the first event notification to determine whether a destination service uses the first event notification; and 

search a negative cache for a cache entry for the first event notification; 

determine that the negative cache does not include the cache entry for the first event notification; 

determine that the first event notification is not expected to be used by a destination service based at least in part on the first event notification not satisfying a filter rule of a plurality of filter rules; 
in response to a determination that no destination service uses the first event notification: 

storing a cache entry corresponding to the first event notification in the negative cache; and 

dropping the first event notification.

drop the first event notification based at least in part on determining that the first event notification is not expected to be used by the destination service; 

update the plurality of filter rules after the negative cache is updated to include the cache entry for the first event notification; and

determine that a second event notification is expected to be used by the destination service based at least in part on the second event notification satisfying the filter rule.


Instant Application
Patent ‘943
7. A computer-implemented method comprising: 
16. A computing node, comprising: at least one processor; at least one memory device including a data store to store instructions that, when executed by the at least one processor, cause the computing node to: 
obtaining a first event notification generated by a source service;
identify a first event notification produced by a source service; 
 in response to a determination that a negative cache does not contain a cache entry corresponding to the first event notification, determining, based at least in part on a set of filter rules, whether any of a plurality of destination services uses the first event notification; and 

in response to a determination that none of the plurality of destination services use the first event notification: 
 search a negative cache for a cache entry for the first event notification; 

determine that the negative cache does not include the cache entry for the first event notification; 

determine that the first event notification is not expected to be used by a destination service based at least in part on the first event notification not satisfying a filter rule of a plurality of filter rules; 
storing a cache entry corresponding to the first event notification in the negative cache; and 

dropping the first event notification.
drop the first event notification based at least in part on determining that the first event notification is not expected to be used by the destination service;

update the plurality of filter rules after the negative cache is updated to include the cache entry for the first event notification; and

determine that a second event notification is expected to be used by the destination service based at least in part on the second event notification satisfying the filter rule.


Claim 16 of Patent ‘943 does not disclose applying a set of filter rules to the event notification; determining whether any of a plurality of destination services uses the first event notification; and a determination that none of the plurality of destination services uses the first event notification.  
Britt teaches applying a set of filter rules to the event notification; determining whether any of a plurality of destination services uses the first event notification; and a determination that none of the plurality of destination services uses the first event notification (para. [0092] event filter 1110 which does not forward certain types of events to the IoT service 120 and/or external services 1120-1122.  based on a set of filtering rules… certain event types are filtered out by the event filter.  events generated… may be innocuous and may not need to be transmitted to the IoT service 120 and/or the external services.  para. [0092] certain event types are filtered out by the event filter (e.g., dropped or simply not forwarded)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Britt’s disclosure for similar benefits of both enabling the sending of notifications that are desired by services and preventing the sending of notifications that may not be needed to be transmitted to the services.
Claim 16 of the application is unpatentable over claim 16 of Patent ‘943.  The differences would have been obvious to one of ordinary skill in the art for the reasons as give above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. US Patent Publication No. 2016/0197772 (“Britt”) in view of Castell et al. US Patent Publication No. 2007/0027956 (“Castell”) and Anderson et al. US Patent Publication No. 2010/0332680 (“Anderson”).

Regarding claim 1, Britt teaches a system comprising: 
a data store configured to store computer-executable instructions; and one or more processors in communication with the data store, wherein the computer-executable instructions, when executed by the one or more processors, configure the one or more processors to perform operations including: 
obtaining a first event notification generated by a source service (para. [0090] various different types of events 1101, 1102-N may be generated); 
applying a set of filter rules to the first event notification to determine whether a destination service uses the first event notification (para. [0092] event filter 1110 which does not forward certain types of events to the IoT service 120 and/or external services 1120-1122.  based on a set of filtering rules… certain event types are filtered out by the event filter); and 
in response to a determination that no destination service uses the first event notification (para. [0092] events generated… may be innocuous and may not need to be transmitted to the IoT service 120 and/or the external services): 
dropping the first event notification (para. [0092] certain event types are filtered out by the event filter (e.g., dropped or simply not forwarded)).
Britt does not teach that the applying the set of filters is in response in response to a determination that a negative cache does not contain a cache entry corresponding to the first event notification.
Britt does not teach storing a cache entry corresponding to the first event notification in the negative cache.
Castell discloses in response to a determination that a storage does not contain an entry corresponding to a message, applying a set of filter rules to determine whether a destination uses the message (para. [0053] global filters with a condition that matches the flood of unsolicited messages, updating its database with a "black-list" para [0057] messages that do not match any global filter rules do not have any global filter rule-based action.  apply user filter rules).  Castell comes from a similar field of endeavor of reducing congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt with Castell’s disclosure to determine whether there exists an entry corresponding to the message to determine how the messages should be handled and in response to determine that there is not entry corresponding to the message, to apply filter rules.  One of ordinary skill in the art would have been motivated to do so for efficiently filtering of events by searching a list to determine events that have previously identified to be dropped.
Castell does not teach that the entry is a cache entry and searching a negative cache for the cache entry.  Anderson discloses the concept of checking a negative cache for a cache entry for an event notification and storing a cache entry corresponding to the event notification (para. [0052] if a negative entry was not present in negative cache 308.  para. [0061] negative cache, negative entry 704 indicates that a previous attempt to resolve the indicated domain name failed (e.g., an error message or no response to a DNS query was received.  para. [0095] if an error message is received from DNS server 106, in an embodiment, a negative entry may be stored in negative cache 308).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Castell by implementing Anderson’s disclosure of a negative cache and searching the negative cache for a cache entry of the event.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of maintaining results of previous evaluations so as to efficiently re-determine results for processing events.

Regarding claim 7, Britt teaches a computer-implemented method comprising: 
obtaining a first event notification generated by a source service (para. [0090] various different types of events 1101, 1102-N may be generated); 
determining, based at least in part on a set of filter rules, whether any of a plurality of destination services uses the first event notification (para. [0092] event filter 1110 which does not forward certain types of events to the IoT service 120 and/or external services 1120-1122.  based on a set of filtering rules… certain event types are filtered out by the event filter); and 
in response to a determination that none of the plurality of destination services use the first event notification (para. [0092] events generated… may be innocuous and may not need to be transmitted to the IoT service 120 and/or the external services): 
dropping the first event notification (para. [0092] certain event types are filtered out by the event filter (e.g., dropped or simply not forwarded)).
Britt does not teach that the determining based on the set of filter rules is in response to a determination that a negative cache does not contain a cache entry corresponding to the first event notification.
Britt does not teach storing a cache entry corresponding to the first event notification in the negative cache.
Castell discloses in response to a determination that a storage does not contain an entry corresponding to a message, applying a set of filter rules to determine whether a destination uses the message (para. [0053] global filters with a condition that matches the flood of unsolicited messages, updating its database with a "black-list" para [0057] messages that do not match any global filter rules do not have any global filter rule-based action.  apply user filter rules).  Castell comes from a similar field of endeavor of reducing congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt with Castell’s disclosure to determine whether there exists an entry corresponding to the message to determine how the messages should be handled.  One of ordinary skill in the art would have been motivated to do so for efficiently filtering of events by searching a list to determine events that have previously identified to be dropped.
Castell does not teach that the entry is a cache entry and searching a negative cache for the cache entry.  Anderson discloses the concept of checking a negative cache for a cache entry for an event notification and storing a cache entry corresponding to the event notification (para. [0061] negative cache, negative entry 704 indicates that a previous attempt to resolve the indicated domain name failed (e.g., an error message or no response to a DNS query was received.  para. [0095] if an error message is received from DNS server 106, in an embodiment, a negative entry may be stored in negative cache 308).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Castell by implementing Anderson’s disclosure of a negative cache and searching the negative cache for a cache entry of the event.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of maintaining results of previous evaluations so as to efficiently re-determine results for processing events.

Regarding claim 16, Britt teaches a non-transitory computer-readable storage medium having instructions embodied thereon, wherein the instructions, when executed by one or more processors, cause the one or more processors to perform operations including: 
obtaining a first event notification generated by a source service (para. [0090] various different types of events 1101, 1102-N may be generated); 
determining, based at least in part on a set of filter rules, whether to transmit the first event notification to any of a plurality of destination services (para. [0092] event filter 1110 which does not forward certain types of events to the IoT service 120 and/or external services 1120-1122.  based on a set of filtering rules… certain event types are filtered out by the event filter); and 
in response to a determination not to transmit the first event notification to any of the plurality of destination services (para. [0092] events generated… may be innocuous and may not need to be transmitted to the IoT service 120 and/or the external services): 
dropping the first event notification (para. [0092] certain event types are filtered out by the event filter (e.g., dropped or simply not forwarded)).
Britt does not teach that the determining in response to a determination that a negative cache does not contain a cache entry corresponding to the first event notification.
Britt does not teach storing a cache entry corresponding to the first event notification in the negative cache.
Castell discloses in response to a determination that a storage does not contain an entry corresponding to a message, applying a set of filter rules to determine whether a destination uses the message (para. [0053] global filters with a condition that matches the flood of unsolicited messages, updating its database with a "black-list" para [0057] messages that do not match any global filter rules do not have any global filter rule-based action.  apply user filter rules).  Castell comes from a similar field of endeavor of reducing congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt with Castell’s disclosure to determine whether there exists an entry corresponding to the message to determine how the messages should be handled.  One of ordinary skill in the art would have been motivated to do so for efficiently filtering of events by searching a list to determine events that have previously identified to be dropped.
Castell does not teach that the entry is a cache entry and searching a negative cache for the cache entry.  Anderson discloses the concept of checking a negative cache for a cache entry for an event notification and storing a cache entry corresponding to the event notification (para. [0061] negative cache, negative entry 704 indicates that a previous attempt to resolve the indicated domain name failed (e.g., an error message or no response to a DNS query was received.  para. [0095] if an error message is received from DNS server 106, in an embodiment, a negative entry may be stored in negative cache 308).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Castell by implementing Anderson’s disclosure of a negative cache and searching the negative cache for a cache entry of the event.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of maintaining results of previous evaluations so as to efficiently re-determine results for processing events.

Regarding claim 2, Britt in view of Castell and Anderson teach the system of Claim 1, wherein the first event is associated with an event type (Britt: para. [0090] various different types of events 1101, 1102-N may be generated)

Regarding claim 3, Britt in view of Castell and Anderson teach the system of Claim 2.  Britt teaches wherein the data store is configured to store further computer-executable instructions that, when executed by the one or more processors, configure the one or more processors to perform further operations including:  obtaining a second event notification associated with the event type (Britt: para. [0090] various different types of events 1101, 1102-N may be generated).  Britt does not teach in response to a determination that the negative cache contains the cache entry corresponding to the first event notification, dropping the second event notification.
Castell discloses in response to a determination an entry corresponding to a message, dropping the message (para. [0053] global filters with a condition that matches the flood of unsolicited messages, updating its database with a "black-list" para [0057] messages that do not match any global filter rules do not have any global filter rule-based action.  apply user filter rules).  Anderson was previously relied upon to disclose checking a negative cache for a cache entry.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Anderson with Castell’s disclosure to determine whether there exists an entry corresponding to the message to determine how the messages should be handled.  One of ordinary skill in the art would have been motivated to do so for efficiently filtering of events by searching a list to determine events that have previously identified to be dropped.

Regarding claim 4, Britt in view of Castell and Anderson teach the system of Claim 3, wherein the second event notification is generated by the source service (Britt: para. [0090] various different types of events 1101, 1102-N may be generated by the IoT devices).

Regarding claim 5 Britt in view of Castell and Anderson teach the system of Claim 2, wherein the determination that no destination service uses the first event notification comprises a determination that no destination service uses event notifications associated with the event type (Britt: para. [0092] event filter 1110 which does not forward certain types of events to the IoT service 120 and/or external services 1120-1122.  based on a set of filtering rules… certain event types are filtered out by the event filter).

Regarding claim 6 Britt in view of Castell and Anderson teach the system of Claim 2, wherein the set of filter rules includes a filter rule associated with the event type (Britt: para. [0092] event filter 1110 which does not forward certain types of events to the IoT service 120 and/or external services 1120-1122.  based on a set of filtering rules… certain event types are filtered out by the event filter).

Regarding claim 8, Britt in view of Castell and Anderson teach the computer-implemented method of Claim 7 further comprising determining that an update to the set of filter rules indicates that at least one destination service of the plurality of destination services will use the first event notification (Britt: para. [0094 dynamically send filter rules updates 1111 to cause the event filter 1110 to forward only those events which have been subscribed to by itself and the various external services 1120-1122).

Regarding claim 9 Britt in view of Castell and Anderson teach the computer-implemented method of Claim 7 further comprising removing the cache entry corresponding to the first event notification in the negative cache (Anderson: para. [0061] negative entries… may expire… after being present in negative cache for 308 for a predetermined timeout value).

Regarding claim 12, Britt in view of Castell and Anderson teach the computer-implemented method of Claim 7, wherein individual rules of the set of filter rules identify one or more destination services of the plurality of destination services, and wherein the individual rules of the set of filter rules identify event notifications that the one or more destination services are expected to use (Britt: para. [0094] forward only those events which have been subscribed to by itself and the various external services 1120-1122).

Regarding claim 14, Britt in view of Castell and Anderson teach the computer-implemented method of Claim 7, wherein the first event notification is generated in response to an action performed by the source service (Britt: para. [0090] various different types of events 1101, 1102-N may be generated by the IoT devices).

Regarding claim 15, Britt in view of Castell and Anderson teach the computer-implemented method of Claim 7 further comprising determining that the negative cache does not contain the cache entry corresponding to the first event notification (Anderson: para. [0052] para. [0052] If a negative entry was not present in negative cache 308).

Regarding claim 17, Britt in view of Castell and Anderson teach the non-transitory computer-readable storage medium of Claim 16, wherein the determination not to transmit the first event notification to any of the plurality of destination services comprises a determination that none of the plurality of destination services are expected to use the first event notification (Britt: para. [0092] events generated… may be innocuous and may not need to be transmitted to the IoT service 120 and/or the external services. event filter 1110 which does not forward certain types of events to the IoT service 120 and/or external services 1120-1122.  based on a set of filtering rules… certain event types are filtered out by the event filter).

Regarding claim 19, Britt in view of Castell and Anderson teach the non-transitory computer-readable storage medium of Claim 16, wherein the plurality of destination services include one or more of an analytics service, a fraud detection service, or a service that executes code that consumes the first event notification (para. [0091] services… receive the events… take various actions in response to the events).

Regarding claim 20, Britt in view of Castell and Anderson teach the non-transitory computer-readable storage medium of Claim 16 having further instructions embodied thereon, wherein the further instructions, when executed by the one or more processors, cause the one or more processors to perform further operations including: removing the cache entry corresponding to the first event notification from the negative cache after a user-specified timeout period has elapsed (Anderson: para. [0061] negative entries… may expire… after being present in negative cache for 308 for a predetermined timeout value).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Castell, Anderson, and Lindeman et al. US Patent Publication No. 2018/0351898 (“Linderman”).
Regarding claim 10, Britt teaches the determination that none of the plurality of destination services use the first event notification.  Britt does not teach the computer-implemented method of Claim 7, wherein the determination that none of the plurality of destination services use the first event notification is made based at least in part on applying a machine learning model trained to identify unused event notifications.
Lindeman teaches a determination that a destination does not use a message based at least in part on applying a machine learning model trained to identify unused messages (para. [0044] determine or train a machine-learning algorithm to determine whether messages from a particular source are more likely unwanted messages).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Castell with Lindeman’s disclosure of implementing machine learning to identify messages such that the determining that none of the destination services use the notification is based on a trained machine learning.  One of ordinary skill in the art would have been motivated to do so for benefits of providing an automated, updatable tool to identify notifications for sending and dropping.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Castell, Anderson, and Pawaskar US Patent Publication No. 2020/0213180 (“Pawaskar”).
Regarding claim 11, Britt does not teach the computer-implemented method of Claim 7 further comprising transmitting an acknowledgement of the first event notification to the source service.
Pawaskar teaches transmitting an acknowledgement of the first event notification to a source service (para. [0038] server may receive an acknowledgment of the event report from subscribed partner.  server may update the event notification status to reflect the acknowledgment by the partner).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Castell with Pawaskar’s disclosure of transmitting an acknowledgement of the first event notification to the source service.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to verify receipt of event notifications for various purposes, such as reliability and prevent resending of the notification. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Castell, Anderson, and Sedan et al. US Patent Publication No. 2019/0207891 (“Sedan”).
Regarding claim 13, Britt does not teach the computer-implemented method of Claim 7, wherein a first filter rule of the set of filter rules specifies one or more of a percentage of event notifications, a number of event notifications per defined time period, or a time of day.
Sedan discloses a filter rule that specifies one or more of a percentage of messages, a number of messages per defined time period, or a time of day (para. [0093] message may be dropped due to spam filtering or DoS rules (e.g., limiting the number of messages a publisher can send in a given time period).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Castell with Sedan’s disclosure of implementing rules to limit a number of messages per defined time period.  One of ordinary skill in the art would have been motivated to do so in order to have reduced the amount of notifications that are transmitted to the services.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Castell, Anderson, and Garg et al. US Patent Publication No. 2018/0123950 (“Garg”).
Regarding claim 18, Britt does not teach the non-transitory computer-readable storage medium of Claim 16, wherein the determination not to transmit the first event notification to any of the plurality of destination services is based at least in part on data traffic conditions.
Garg discloses a determination not to transmit the message is based at least in part on data traffic conditions (para. [0130] under adverse conditions such as congestion over the link, may perform filtering of the messages by dropping low priority messages or packets and not placing them in message queues to forward the messages).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Britt and Castell by implementing Garg’s disclosure such that notifications intended for a plurality of destination services as disclosed by Britt are not transmitted based on data traffic conditions.  One of ordinary skill in the art would have been motivated to do so in order to have prevented further congestion of the network.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boger et al. US Patent Publication No. 2015/0058676 teaches a system comprising: 
a data store configured to store computer-executable instructions; and one or more processors in communication with the data store, wherein the computer-executable instructions, when executed by the one or more processors, configure the one or more processors to perform operations including: 
obtaining a first event notification generated by a source service (para. [0042] receives events from components of the distributed processing system); applying a set of filter rules to the first event notification to determine whether a destination service uses the first event notification (para. [0050] event suppression rules… rules for suppressing one or more events in a closed pool of events in identifying alerts.  para. [0055] alert analysis rules… rules for suppressing one or more alerts to provide a more relevant set of alerts); and in response to a determination that no destination service uses the first event notification (para. [0052] identifying additional alerts for transmission, and suppressing unnecessary, irrelevant, or otherwise unwanted or unhelpful alerts identified by the event analyzer): dropping the first event notification (para. [0054] suppressing an alert… dropping the alert, deleting the alert).

Atkins et al. US Patent Publication No. 2015/0149630 (para. [0051] suppressing unnecessary, irrelevant, or otherwise unwanted alerts identified by the event analyzer.  para. [0044] event analyses rules… rules for meaningfully parsing received events to identify relevant alerts.  event arrival rules, events pool operation rules, event suppression rules.  para. [0056] alert analyses rules… rules for suppressing one or more alerts to provide a more relevant set of alerts).  


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445